NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NEXIS RENE GOMEZ,                               No.    18-16991

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02523-MCE-KJN

 v.
                                                MEMORANDUM*
D. BRAUN; N. D. MAJUMDAR,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Nexis Rene Gomez, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Gomez failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Gomez’s mental health needs. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; a difference of opinion concerning the course of

treatment, medical malpractice, and negligence in diagnosing or treating a medical

condition do not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Gomez’s motion

for leave to amend his complaint because Gomez failed to demonstrate good cause.

See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992)

(setting forth standard of review and grounds for denial of leave to amend).

      Contrary to Gomez’s contention, Braun’s declaration stating that Braun

made contact with the prison scheduler was properly admitted into evidence.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    18-16991